ON MOTION
RADER, Circuit Judge.

ORDER

Upon consideration of Leonard P. Sabatino’s unopposed motion and corrected motion seeking reconsideration of this court’s order dismissing his petition for review for failure to file a Fed. Cir. 15(c) statement concerning discrimination and pay the filing fee, the Fed. Cir. R. 15(c) statement *874now having been received and the filing fee now having been paid,
IT IS ORDERED THAT:
Sabatino’s motion is granted, the dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.